      Case 3:14-cv-00525-JWD-RLB            Document 418-1        03/22/21 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA


 JUNE MEDICAL SERVICES LLC, et al.,


                        Plaintiffs,

        v.
                                               Civil Action No. 3:14-CV-525-JWD-RLB
 COURTNEY N. PHILLIPS, in her
 official capacity as Secretary of the
 Louisiana Department of Health,

                        Defendant




  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ RENEWED PETITION
                     FOR ATTORNEY’S FEES


       Plaintiffs June Medical Services, LLC d/b/a Hope Medical Group for Women (“Hope”),

John Doe 1, M.D., and John Doe 2, M.D. (collectively, “Plaintiffs”) respectfully submit this

memorandum of law in support of their renewed petition for attorney’s fees and nontaxable

expenses under 28 U.S.C. § 1988(b) (“§ 1988”), Federal Rule of Civil Procedure 54(d)(2) and

Local Civil Rule 54(b)(1).

                                PRELIMINARY STATEMENT

       Plaintiffs brought this case under 42 U.S.C. § 1983 (“§ 1983”) to seek relief from Louisiana

Act 620 of 2014 (the “Act”), which violates their patients’—and all pregnant people’s—

constitutional right to abortion in Louisiana. The U.S. Supreme Court declared the Act

unconstitutional and permanently enjoined it. June Medical Servs. L.L.C. v. Russo, 140 S. Ct. 2103

(2020). As the prevailing parties, Plaintiffs seek an award for reasonable attorney’s fees and




                                                1
         Case 3:14-cv-00525-JWD-RLB            Document 418-1        03/22/21 Page 2 of 27




nontaxable expenses.1 Plaintiffs seek a total of $8,407,418.83 for hours reasonably expended by

their attorneys and other legal professionals and $246,929.35 for nontaxable expenses incurred

prior to the case’s administrative closure in August 2020. Plaintiffs also reserve the right to

supplement this application with fees and costs incurred since August 2020.

          Plaintiffs have submitted ample information to substantiate the amount of fees and costs

    incurred, including declarations from attorneys and a plaintiff, in addition to detailed billing

    records for attorney time and disbursements. Accordingly, Plaintiffs’ renewed request for an

    award of attorney’s fees and expenses should be granted.

                                          BACKGROUND
                 A. Procedural History

          As a challenge to the constitutionality of a Louisiana anti-abortion law, the case involved

both complex questions of constitutional law and scientific and medical evidence, proceeding over

the course of the past six-plus years through an extensive amount of litigation, often proceeding

on an expedited or emergency basis, and reaching the Supreme Court on two separate occasions.

                         1. The Trial Proceedings

          Plaintiffs filed this case on August 22, 2014—before the Act’s effective date—to challenge

the constitutionality of the Act and to obtain a temporary restraining order (“TRO”) and/or a




1
  Plaintiffs are also today filing a Bill of Costs, pursuant to Local Civil Rule 54(c), to recover costs
taxable under Federal Rule of Civil Procedure 54(d)(1) and 28 U.S.C. § 1920. Plaintiffs
respectfully request that items sought as attorney’s fees that are more appropriately awarded as
costs be so deemed by this Court, and likewise that items sought in the Bill of Costs more properly
awarded as attorney’s fees be so deemed. See Davis v. Perry, 991 F. Supp. 2d 809, 849-50 (W.D.
Tex. 2014) (Smith, Cir. J.) (considering the plaintiffs’ request for taxable costs under 28 U.S.C. §
1920 together with their request for reasonable, out-of-pocket expenses under § 1988, and
assigning particular charges to the most appropriate category) rev’d on other grounds sub nom.
Davis v. Abbott, 781 F.3d 207 (5th Cir. 2015); Richardson v. Tex-Tube Co., 843 F. Supp. 2d 699,
711 (S.D. Tex. 2012) (same).

                                                   2
      Case 3:14-cv-00525-JWD-RLB              Document 418-1         03/22/21 Page 3 of 27




preliminary injunction in addition to declaratory and permanent injunctive relief, see Brown Decl.

¶¶ 3-4, because the Act endangered Plaintiffs’ patients and their abortion practices, and threatened

Plaintiffs with imprisonment, license revocation, and civil liability, La. Stat. Ann. §§

40:1061.10(A)(2)(c), 40:1061.29; see also La. Admin. Code tit. 48, pt. I, §§ 4401, 4415(B),

4417(A); Pittman Decl. ¶ 6. For the next three years, the parties litigated the case before this Court,

the U.S. Court of Appeals for the Fifth Circuit, and even the United States Supreme Court, before

this Court permanently enjoined the Act on April 26, 2017 (collectively referred to herein as the

“Trial Proceedings”). See, e.g., Brown Decl. ¶¶ 4-20.

       The Trial Proceedings included a hearing on Plaintiffs’ request for a TRO; entrance into a

protective order [“PO”]; briefing on the scope of the TRO; several months of “significant

discovery,” June Med. Servs., LLC v. Kliebert, 105 F. Supp. 3d 611, 614 (M.D. La. 2015), with

twenty-four depositions, extensive written discovery, and briefing on several motions in limine;

briefing on a motion for partial summary judgment; and, a six-day preliminary injunction hearing

where the Court heard live testimony from 12 witnesses and received into evidence testimony from

eight witnesses via deposition designation and 245 exhibits. Brown Decl. ¶¶ 5-10; Suppl.

Doufekias Decl. ¶ 9. After review of this extensive evidentiary showing, the Court preliminarily

enjoined the Act on January 26, 2016. Brown Decl. ¶ 11.

       Even though just months earlier the Supreme Court granted emergency relief to prevent an

identical Texas law from going into effect, see Whole Woman’s Health v. Cole, 576 U.S. 1050

(2015), Louisiana filed a motion for a stay pending appeal of this Court’s preliminary injunction

order and sought expedited consideration and a temporary stay pending consideration of the stay

motion, Brown Decl. ¶ 13. After this Court denied Louisiana’s request, the State sought the same

relief from the Fifth Circuit and again asked for expedited consideration. Id. ¶¶ 13-14. Briefing on



                                                  3
      Case 3:14-cv-00525-JWD-RLB              Document 418-1     03/22/21 Page 4 of 27




Louisiana’s requests before this Court and the Fifth Circuit therefore proceeded on an accelerated

basis, and on February 24, 2016, the Fifth Circuit granted Louisiana’s motion. Id. ¶¶ 13-14; see

also June Med. Servs., L.L.C. v. Gee, 814 F.3d 319, 321 (5th Cir. 2016).

       Plaintiffs were thus forced to seek emergency relief from the Supreme Court to vacate the

Fifth Circuit’s opinion. Brown Decl. ¶ 15. Briefing again proceeded on a highly accelerated basis,

id., with the Supreme Court granting Plaintiffs’ application on March 4, 2016, “[c]onsistent with

the [Supreme] Court’s action granting a stay in Whole Woman’s Health v. Cole . . .” June Med.

Servs. L.L.C. v. Gee, 136 S. Ct. 1354 (2016) (Mem.). On Louisiana’s motion, the case was then

placed in abeyance pending the outcome of Whole Woman’s Health, which had been argued before

the Supreme Court on March 2, 2016. Brown Decl. ¶ 16. On June 26, 2016, the Supreme Court

decided Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016), striking down the identical

Texas law. Brown Decl. ¶ 17.

       In August 2016, the parties and the Court agreed that a final decision on the merits could

be reached on the existing record, applying the Supreme Court’s articulation of the undue burden

standard in Whole Woman’s Health, with each side submitting extensive supplemental proposed

findings of fact and conclusions of law based largely on the existing record, and without further

submission of evidence, apart from stipulations. Brown Decl. ¶ 18.

       On April 26, 2017, the Court issued a 116-page opinion, again finding the Act

unconstitutional under Whole Woman’s Health. June Med. Servs. L.L.C. v. Kliebert, 250 F. Supp.

3d 27, 35 (M.D. La. 2017). Brown Decl. ¶ 19. The Court issued its final judgment the same day,

concluding the Trial Proceedings. Id. ¶ 20.




                                                 4
      Case 3:14-cv-00525-JWD-RLB              Document 418-1         03/22/21 Page 5 of 27




                          2. The Appellate Proceedings

       While other states (such as Alabama and Tennessee) conceded in the wake of Whole

Woman’s Health that their identical admitting privileges laws were unconstitutional, see Mot. to

Dismiss Appeal at 1, Planned Parenthood Se., Inc. v. Strange, No. 16-11867 (11th Cir. July 15,

2016); Joint Mot. to Enter Partial J. on Consent 4, Adams & Boyle, P.C. v. Slatery, No. 3:15-cv-

00705 (M.D. Tenn. Apr. 13, 2017), Louisiana appealed this Court’s permanent injunction, Tu

Decl. ¶ 3. This appeal marked the beginning of more than three years of additional appellate

litigation, which concluded with the case being administratively closed on August 6, 2020 after

the Supreme Court struck down the Act on June 29, 2020 (referred to herein as the “Appellate

Proceedings”). Id. ¶ 2.

       Following Louisiana’s appeal, the Fifth Circuit received briefing and oral argument from

the parties, and, on September 26, 2018, a divided panel of the Fifth Circuit reversed this Court’s

permanent injunction order. Tu Decl. ¶ 3. Given the dire circumstances that would occur if the

Fifth Circuit’s mandate issued, Plaintiffs rapidly took all potential measures to prevent the Act

from taking effect. Id. ¶¶ 4-5; see also Pittman Decl. ¶ 6. Within two weeks of the Fifth Circuit’s

ruling, Plaintiffs filed a Petition for Rehearing En Banc, which the Fifth Circuit denied on January

18, 2019. Tu Decl. ¶ 4. Plaintiffs then filed with the Fifth Circuit a Motion to Stay the Mandate

Pending the Filing of a Petition for Certiorari on January 25, 2019. Id. This motion was denied

within hours. Id. Plaintiffs were thus forced to seek emergency relief from the Supreme Court

again. Id. ¶ 5. The Supreme Court ultimately granted this relief on February 7, 2019, staying the

Fifth Circuit’s mandate pending Plaintiffs’ petition for certiorari. Id.

       On April 17, 2019, Plaintiffs filed a Petition for a Writ of Certiorari with the Supreme

Court presenting the question whether the Fifth Circuit’s decision upholding the Act conflicted

with Whole Woman’s Health. Id. ¶ 6. On May 20, 2019, Louisiana filed a Conditional Cross-

                                                  5
      Case 3:14-cv-00525-JWD-RLB               Document 418-1          03/22/21 Page 6 of 27




Petition, challenging for the first time—after nearly five years of litigation—Plaintiffs’ third-party

standing to assert the claims of their patients. Id. As a result, over the summer of 2019, Plaintiffs

briefed two petitions seeking certiorari. Id. On October 4, 2019, the Supreme Court granted

certiorari on both Plaintiffs’ and Louisiana’s petitions. Id. ¶ 6. Merits briefing before the Supreme

Court took several months throughout the fall and winter of 2019 going into 2020. Id. ¶ 7. Because

of the two petitions, both Plaintiffs and Louisiana filed two merits briefs. Id. ¶¶ 7-8.

        On the same day Louisiana filed its opening merits brief, Louisiana filed a separate

extraordinary motion with the Supreme Court requesting that the Court expand the record on

appeal, including with confidential discovery material covered under a protective order in another

case involving Plaintiffs. Id. ¶ 15. While Plaintiffs successfully opposed this motion, Plaintiffs

were forced to brief these issues at the same time they were preparing their final merits brief. Id.

        The Supreme Court heard oral argument on March 4, 2020 with Elizabeth Murrill, Solicitor

General of Louisiana, arguing on behalf of Louisiana; Julie Rikelman from the Center arguing on

behalf of Plaintiffs; and Jeffrey B. Wall, Principal Deputy Solicitor General of the United States.

Id. ¶ 10. On June 29, 2020, the Supreme Court reversed the Fifth Circuit and declared the Act

unconstitutional after a majority of the Supreme Court found no way to distinguish this case from

Whole Woman’s Health. See June Medical Servs. L.L.C., 140 S. Ct. at 2133 (plurality opinion)

(“This case is similar to, nearly identical with, Whole Woman’s Health. And the law must

consequently reach a similar conclusion.”); id. at 2141-42 (Roberts, C.J., concurring) (“Stare

decisis instructs us to treat like cases alike. The result in this case is controlled by our decision four

years ago invalidating a nearly identical Texas law.”). On August 6, 2020, the Fifth Circuit

administratively closed the case. Tu Decl. ¶ 11.




                                                    6
      Case 3:14-cv-00525-JWD-RLB              Document 418-1         03/22/21 Page 7 of 27




                       3. Post-Appellate Proceedings

       Despite the case’s administrative closure, Louisiana has continued to pursue issues that are

running up Plaintiffs’ legal fees (this litigation, which post-dates the administrative closure of this

case, is referred to herein as the “Post-Appellate Proceedings”). Id. ¶ 16. Specifically, Louisiana

persists in its efforts—dating back to October 2018—to reveal Plaintiff abortion providers’

identities through extant challenges to the Court’s PO and related sealing orders. Id. ¶¶ 13-21.

Beyond the State’s efforts, the Post-Appellate Proceedings have also included briefing on proposed

intervention on these issues by a group of Louisiana legislators, academics, and media. Finally,

the State has also filed a motion to void the parties’ obligations under the PO to destroy confidential

discovery material now that the case has concluded. Id. ¶¶ 19-21. Litigation over all these issues

has forced Plaintiffs’ attorneys to continue to expend significant time and resources on this case.

Id. ¶¶ 16-21.

                B. Plaintiffs’ Legal Team

       Plaintiffs’ legal team has shared and divided the work on this case according to their

specialties and abilities. Plaintiffs have been represented—at various times—by attorneys from

the Center for Reproductive Rights (the “Center”), Morrison & Foerster LLP (“Morrison &

Foerster”), O’Melveny & Myers LLP (“OMM”), and Rittenberg, Samuel, & Phillips, L.L.C.

(“Rittenberg”). Tu Decl. ¶¶ 22-30. Throughout the Trial Proceedings, the Center and Morrison &

Foerster acted as co-lead co-counsel. Brown Decl. ¶ 22; Doufekias Decl. ¶ 8. During the Appellate

Proceedings, the Center and Morrison & Foerster continued as co-lead co-counsel until the Fifth

Circuit decision. Suppl. Doufekias Decl. ¶ 17; Tu Decl. ¶¶ 22-23. At that point, the Center acted

as lead counsel throughout most of the briefing before the Supreme Court on certiorari, at which

point, Plaintiffs decided to bring on further expertise in Supreme Court practice and retained OMM

as co-lead co-counsel throughout the remainder of the Appellate Proceedings. Tu Decl. ¶¶ 25-26;

                                                  7
        Case 3:14-cv-00525-JWD-RLB                Document 418-1       03/22/21 Page 8 of 27




Metlitsky Decl. ¶ 1. Throughout the Post-Appellate Proceedings, the Center and Morrison &

Foerster have served as co-lead co-counsel for Plaintiffs. Suppl. Doufekias Decl. ¶ 17; Tu Decl. ¶

28.

             The specific roles, background, and qualifications of the attorneys2 from each of these

entities are set out in the declarations of several of Plaintiffs’ counsel: Dimitra Doufekias, see

Doufekias Decl. ¶¶ 5--17 and Suppl. Doufekias Decl. ¶¶ 14-20 (describing the Morrison & Foerster

attorneys); David Brown, see Brown Decl. ¶¶ 39-48, (describing the Center attorneys during the

Trial Proceedings); William Rittenberg, see Rittenberg Decl. ¶¶ 1-3, 5, 8-9 (describing the

Rittenberg attorneys during the Trial Proceedings); Travis J. Tu, see Tu Decl. ¶¶ 41-46 (describing

the Center attorneys during the Appellate Proceedings and Post-Appellate Proceedings); Anton

Metlitsky, see Metlitsky Decl. ¶¶ 5-12 (describing the OMM attorneys during the Appellate

Proceedings); and Charles (Larry) Samuel, III, see Samuel Decl. ¶¶ 1-3, 5, 7 (describing the

Rittenberg attorneys during the Appellate Proceedings and Post-Appellate Proceedings).


                                               ARGUMENT

        I.      PLAINTIFFS ARE ENTITLED TO AN AWARD OF REASONABLE
                ATTORNEY’S FEES.

              Prevailing parties under § 1983 are entitled to reasonable attorney’s fees under the Civil

    Rights Attorney’s Fees Awards Act of 1976, 42 U.S.C. § 1988(b). See Indep. Fed’n of Flight

    Attendants v. Zipes, 491 U.S. 754, 760-61 (1989); Hensley v. Eckerhart, 461 U.S. 424, 429




2
  Throughout this memorandum of law, Plaintiffs use the term “attorneys” to encompass both the
licensed attorneys and the law clerks and paralegals who comprised their legal team. The Supreme
Court has long held that the “‘reasonable attorney’s fee’ provided for by [§ 1988] should
compensate the work of paralegals, as well as that of attorneys.” Missouri v. Jenkins, 491 U.S.
274, 285 (1989); accord Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 582 (2008) (awarding
fees for paralegal work at prevailing market rates).

                                                      8
       Case 3:14-cv-00525-JWD-RLB           Document 418-1        03/22/21 Page 9 of 27




 (1983). Here, Plaintiffs are clearly the “prevailing parties . . . because [they] obtained the

 declaratory and injunctive relief they sought.” Sanchez v. City of Austin, 774 F.3d 873, 879 (5th

 Cir. 2014); see supra at 6.

       “The purpose of § 1988 is to ensure effective access to the judicial process for persons with

civil rights grievances.” Hensley, 461 U.S. at 429 (citation and internal quotation marks omitted).

“Where a plaintiff has obtained excellent results, his attorney should recover a fully compensatory

fee.” Id. at 435. “Normally this will encompass all hours reasonably expended on the litigation,

and indeed in some cases of exceptional success an enhanced award may be justified.” Id.

       “In this circuit, courts apply a two-step method for determining a reasonable attorney’s fee

award.” Combs v. City of Huntington, 829 F.3d 388, 391 (5th Cir. 2016). First, a court must

calculate the lodestar amount, “the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Hensley, 461 U.S. at 433. Second, the court must

determine whether an adjustment to the lodestar is warranted by the twelve factors set forth in

Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). Combs, 829 F.3d at

392.

       Here, the proper lodestar amount for Plaintiffs’ attorneys collectively, for work performed

during the Trial Proceedings and Appellate Proceedings, is $8,407,418.83. Although many of the

Johnson factors support an enhancement—including the novelty and difficulty of the issues, the

skill required to perform the legal services properly, time limitations imposed by the

circumstances, and the undesirability of the case, see Johnson, 488 F.2d at 717-19—Plaintiffs do

not seek an enhancement. Instead, Plaintiffs ask the Court to take these factors into account when

determining a reasonable hourly rate for each attorney. See Perdue v. Kenny A. ex rel. Winn, 559

U.S. 542, 553 (2010) (citation omitted) (explaining that “the quality of an attorney’s performance”



                                                9
     Case 3:14-cv-00525-JWD-RLB             Document 418-1        03/22/21 Page 10 of 27




should be “reflected in the reasonable hourly rate”); Perez v. Bruister, No. 3:13CV1001, 2015 WL

5712883, at *6 (S.D. Miss. Sept. 29, 2015), aff’d, 653 F. App’x 811 (5th Cir. 2016) (awarding

rates of up to $700/hour and noting that “the hourly rates account for the nature of the

representation and the characteristics of counsel”).

               A. The Hourly Rates Sought by Plaintiffs’ Attorneys Are Reasonable.

       “‘[R]easonable fees’ under § 1988 are to be calculated according to the prevailing market

rates in the relevant community, regardless of whether plaintiff is represented by private or

nonprofit counsel.” Blum v. Stenson, 465 U.S. 886, 895 (1984) (footnote omitted). Prevailing

market rates are the rates “prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience and reputation.” Id. at 895 n.11. They should result in “an

award that roughly approximates the fee that the prevailing attorney would have received if he or

she had been representing a paying client who was billed by the hour in a comparable case.”

Perdue, 559 U.S. at 551 (emphasis in original).


                       1. Plaintiffs’ Retention of Out-of-District Attorneys Was Reasonable.

       In general, the “relevant community” for purposes of determining prevailing market rates

is the district in which the case was filed. See McClain v. Lufkin Indus., Inc., 649 F.3d 374, 381

(5th Cir. 2011). Where it is necessary, however, for plaintiffs to retain an attorney from outside

the district to ensure that their interests are adequately represented in the lawsuit, the attorney’s

“home” jurisdiction is the relevant community. Id. at 383 (“[W]here out-of-district counsel are

proven to be necessary to secure adequate representation for a civil rights plaintiff, the rates

charged by that firm are the starting point for the lodestar calculation.”). Thus, in McClain, the

Fifth Circuit reversed a district court’s decision to limit lawyers based in California to rates

prevailing in the Eastern District of Texas where the record demonstrated that “no Texas attorneys


                                                  10
      Case 3:14-cv-00525-JWD-RLB             Document 418-1         03/22/21 Page 11 of 27




were willing and able to assist in such a large case that might drag on for years without any

guarantee of financial remuneration.” Id. (“[T]he district court clearly erred in finding that local

counsel were readily available to assist [plaintiffs’ lead counsel], and it legally erred in suggesting

that local community rates are always required when out-of-district counsel are employed.”); see

also Jackson Women’s Health Org. v. Currier, No. 3:12-CV-436-DPJ-FKB, 2019 WL 418550, at

*4-*5 (S.D. Miss. Feb. 1, 2019) (awarding out-of-district rates where declarations showed that no

local attorney would have been willing to spend the time and resources necessary to effectively

litigate the case).

        The essence of the McClain standard is whether Plaintiffs’ choice to retain out-of-district

counsel—here the Center, Morrison & Foerster, and OMM—was reasonable at the time each

decision was made. See Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany,

522 F.3d 182, 191 (2d Cir. 2008) (“[A] district court may use an out-of-district hourly rate . . . if

it is clear that a reasonable, paying client would have paid those higher rates.”); Mathur v. Bd. of

Trs. of S. Ill. Univ., 317 F.3d 738, 744 (7th Cir. 2003) (concluding that it was “reasonable” for

plaintiff to choose out-of-district counsel and awarding out-of-district rates); In re Lopez, 576 B.R.

84, 98 (Bankr. S.D. Tex. 2017) (holding that a plaintiff “may be entitled to its out-of-town rates if

it was reasonable for [p]laintiff to hire [out-of-town counsel] in the first instance” (citing McClain,

649 F.3d at 382)); In re Rodriguez, 517 B.R. 724, 733 (Bankr. S.D. Tex. 2014) (concluding that

“it was reasonable to hire out-of-town counsel in this case” where “there are at least several skilled

lawyers who were capable of taking this case” but “none that would have been willing to do so”).

        Plaintiffs’ decision to retain out-of-district counsel here was reasonable for the same

reasons as in McClain. Plaintiffs needed counsel willing and able to take on a large, multi-year

case that would require immense expenditures of attorney time and resources. See supra 2-7.



                                                  11
     Case 3:14-cv-00525-JWD-RLB              Document 418-1        03/22/21 Page 12 of 27




Further, as in McClain, there was no guarantee of compensation for this massive expenditure of

resources. Because Plaintiffs could not shoulder the expenses of the litigation, Pittman Decl. ¶ 12,

Plaintiffs needed attorneys willing to expend these resources, knowing they would only be

compensated if they prevailed—a prospect that, at the outset, was extremely uncertain, Brown

Decl. ¶ 28; Suppl. Doufekias Decl. ¶ 12. To begin, at filing, there was adverse precedent from the

Fifth Circuit on the central legal issue in the case—the constitutionality of requiring admitting

privileges for doctors to offer abortion care. See Planned Parenthood of Greater Tex. Surgical

Health Servs. v. Abbott, 748 F.3d 583, 594 (5th Cir. 2014), abrogated by Whole Woman’s Health

v. Hellerstedt, 136 S. Ct. 2292 (2016). Moreover, two other cases were simultaneously being

litigated within the Fifth Circuit challenging identical laws in Texas and Mississippi that could

produce rapid shifts in relevant appellate and Supreme Court jurisprudence. See Tr. of Hr’g on the

Mot. of TRO at 26:10-14, ECF No. 29 (“[Ms. Doufekias:] There are two cases pending on exactly

these types of statutes in front of the Fifth Circuit right now, and it’s a very -- right now we’re in

a very fluid time. The Court: I agree with that.”). While there are some firms in Louisiana that

could theoretically commit the resources necessary to prosecute this case, none would have been

willing to take on such a significant financial risk or to pursue this case pro bono. See Barrasso

Decl. ¶ 8; Schilling Decl. ¶ 11; see also Gottlieb Decl. ¶ 18; Pittman Decl. ¶¶ 12-16; Rittenberg

Decl. ¶ 7; Samuel Decl. ¶ 6. On the other hand, large national law firms, like Morrison & Foerster,

are capable of devoting this level of resources to cases like this one. See Suppl. Doufekias Decl.

¶¶ 11-12; Gottlieb Decl. ¶ 18; Schilling Decl. ¶ 14.

       Four additional factors, not present in McClain, further underscore the reasonability of

Plaintiffs’ retention of out-of-district counsel. First, this case proceeded on an expedited basis at

several stages that required Plaintiffs attorneys, at times, to focus almost exclusively on this case.



                                                 12
     Case 3:14-cv-00525-JWD-RLB             Document 418-1        03/22/21 Page 13 of 27




See Brown Decl. ¶¶ 13-16, 21; Tu Decl. ¶¶ 4-5, 14-15. For smaller firms based in Louisiana, this

would have heightened the financial risks and further deterred them from taking this case. Cf.

Barrasso Decl. ¶ 8; Schilling Decl. ¶ 11.

       Second, Plaintiffs have a longstanding relationship with the Center—an organization with

extensive experience in cases like this. See Rum Creek Coal Sales, Inc v. Caperton, 31 F.3d 169,

179 (4th Cir. 1994) (awarding out-of-state rates to plaintiff’s “regular counsel” who were “well-

experienced in the type of matters involved”); Sierra Club v. Future Holdings Corp., No. W-12-

CV-108, 2014 WL 12690022, at *6 (W.D. Tex. Aug. 29, 2014) (holding that efficiencies of

retaining counsel working on a “similar case” made it reasonable to retain out-of-state counsel).

Plaintiffs’ connection to the Center dates back to 1992. See Pittman Decl. ¶ 4. Through this

decades-long relationship, the Center has developed significant expertise in Louisiana’s regulatory

scheme for abortion providers and has litigated challenges to those laws successfully. See id. ¶¶ 4-

6. Indeed, it is highly unlikely that Plaintiffs could have obtained any other counsel—either within

or outside the district—with comparable knowledge of Plaintiffs’ operations and of federal

constitutional challenges to Louisiana abortion restrictions. See id.; Schilling Decl. ¶ 10; Suppl.

Parker Decl. ¶¶ 8-10. Moreover, given the Center’s and Morrison & Foerster’s combined

experience challenging Louisiana abortion restrictions and, specifically, admitting privileges laws,

it was far more efficient for these attorneys to litigate this case than unfamiliar local attorneys

starting from scratch. See Brown Decl. ¶ 38; Suppl. Doufekias Decl. ¶ 7; Suppl. Parker Decl. ¶¶

9-10; Tu Decl. ¶¶ 39-40.

       Third, the Center, Morrison & Foerster, and OMM possess a level of expertise in abortion

rights that would have been extremely difficult for Plaintiffs to find locally. See Schilling Decl. ¶

10; Gottlieb Decl. ¶ 16. Courts frequently award out-of-district rates when there are scant attorneys



                                                 13
     Case 3:14-cv-00525-JWD-RLB              Document 418-1         03/22/21 Page 14 of 27




locally with the relevant expertise. See Claudet v. Cytec Ret. Plan, No. CV 17-10027, 2020 WL

3128611, at *14 (E.D. La. June 12, 2020) (awarding “elevated fees by reference to their legal

specialties and nationwide expertise for which there is no applicable prevailing community

standard in this district”); Defrese-Reese v. Healthy Minds, Inc., No. CV 3:18-1134, 2020 WL

5437743, at *4 (W.D. La. Sept. 10, 2020) (“[I]n a specialized area of the law . . . the Court may

consider evidence outside the relevant legal market if there are not a sufficient number of

practitioners in that area.”); Sierra Club, 2014 WL 12690022, at *6 (applying McClain and holding

that the “specific legal issues the case presented” in that case “warranted retaining a legal team

primarily consisting of out-of-district counsel”). In particular, courts have awarded out-of-district

rates in cases requiring expertise in abortion and reproductive rights that local lawyers did not

possess. See Jackson Woman’s Health Org., 2019 WL 418550, at *5; Planned Parenthood, Sioux

Falls Clinic v. Miller, 70 F.3d 517, 519 (8th Cir. 1995) (per curiam) (approving out-of-district

rates for attorneys experienced “in the field of reproductive-rights law”).

       The Center is widely regarded as having preeminent expertise in reproductive rights law.

See Brown Decl. ¶ 38; Gottlieb Decl. ¶ 16; Suppl. Parker Decl. ¶¶ 8-10; Schilling Decl. ¶ 13; Tu

Decl. ¶¶ 39-40. More significantly, the attorneys at the Center have particular expertise in litigating

cases involving admitting privileges laws and have successfully challenged similar laws in every

state within the Fifth Circuit (Julie Rikelman is the only attorney in the country to have worked on

all three challenges to admitting privileges laws within the Fifth Circuit). See Brown Decl. ¶¶ 38-

39, 42; Suppl. Parker Decl. ¶ 9; Schilling Decl. ¶ 13; Tu Decl. ¶¶ 40, 44; Whole Woman’s Health,

136 S. Ct. 2292; Jackson Woman’s Health Org., 760 F.3d 448. This experience was critical to the

development and execution of the case strategy here and to Plaintiffs’ ultimate success before the

Supreme Court. See Tu Decl. ¶¶ 22-25.



                                                  14
     Case 3:14-cv-00525-JWD-RLB              Document 418-1        03/22/21 Page 15 of 27




       Morrison & Foerster and OMM also have significant experience in reproductive rights

litigation. Morrison & Foerster regularly partners with the Center and other groups as pro bono

counsel on complex abortion rights cases due to their specific experience with reproductive rights

litigation and their general experience before the federal courts of appeals and the Supreme

Court—where much of this litigation ultimately ends up. See Suppl. Doufekias Decl. ¶ 7; see also

Suppl. Parker Decl. ¶ 11; Brown Decl. ¶ 38; Tu Decl. ¶ 40. More specifically, Morrison & Foerster

brought to this case the highly relevant experience of challenging Texas’ admitting privileges law

alongside the Center. See Suppl. Doufekias Decl. ¶ 7; Brown Decl. ¶ 38; Tu Decl. ¶ 40.

       OMM has a similar relationship with the Center and other national reproductive rights

organizations. The firm regularly collaborates with the Center and other organizations to litigate

cases involving abortion rights. See Metlitsky Decl. ¶¶ 6, 7, 10, 11. Moreover, OMM has one of

the top Supreme Court practices in the country, and Jeff Fischer—who led the OMM team—is a

seasoned Supreme Court advocate with more than forty oral arguments under his belt. See

Metlitsky Decl. ¶¶ 4-12; Suppl. Parker Decl. ¶¶ 14-16; Tu Decl. ¶¶ 26-27. Indeed, Supreme Court

practitioners, like those who worked on this matter from OMM, are highly specialized and

command significantly higher rates, regardless of where a case emanates. See Barrasso Decl. ¶ 7;

Metlitsky Decl. ¶¶ 14-16; Suppl. Parker Decl. ¶ 21; cf. Schilling Decl. ¶ 15. See also Rum Creek,

31 F.3d at 179 (holding that the criteria for out-of-district rates “need not even be considered” with

respect to appeals).

       Fourth, and perhaps most importantly, this case concerned abortion rights. Louisiana is

overwhelmingly anti-abortion. See Barrasso Decl. ¶ 9; Gottlieb Decl. ¶¶ 6-7; Pittman Decl. ¶¶ 7-

8; Schilling Decl. ¶ 9. As a result, it is extremely difficult to find attorneys willing to work with

Plaintiffs. See Barrasso Decl. ¶ 9; Gottlieb Decl. ¶ 15; Pittman Decl. ¶¶ 12-17; Rittenberg Decl. ¶



                                                 15
     Case 3:14-cv-00525-JWD-RLB             Document 418-1        03/22/21 Page 16 of 27




4; Samuel Decl. ¶ 4; Schilling Decl. ¶ 9. While Plaintiffs have a limited roster of local attorneys,

these relationships are the result of serendipitous, often personal, connections and none of these

local attorneys possess the necessary combination of expertise, resources, and willingness to

adequately prosecute a case like this, let alone on a pro bono basis. Barrasso Decl. ¶¶ 8-9; Pittman

Decl. ¶¶ 13-16; Schilling Decl. ¶¶ 9-11; cf. Gottlieb Decl. ¶¶ 13-16. Plaintiffs have otherwise had

significant difficulty finding attorneys to represent them, even in ancillary matters that do not

involve abortion. Pittman Decl. ¶¶ 12-14; cf. Gottlieb Decl. ¶¶ 13-16 (noting similar experiences

at Planned Parenthood’s local affiliate, Planned Parenthood Gulf Coast (“PPGC”)).

       While many Louisiana attorneys refuse to work with Plaintiffs due to their own personal

objections to abortion, others fear the consequences of being associated with abortion rights. See

Barrasso Decl. ¶ 9; Schilling Decl. ¶ 9; cf. Pittman Decl. ¶¶ 9, 12. In Louisiana, those who publicly

support abortion rights, or even associate with those who do, regularly find themselves the target

of significant harassment and violence. See Barrasso Decl. ¶ 9; Gottlieb Decl. ¶¶ 8-12; Pittman

Decl. ¶ 8; Schilling Decl. ¶ 9. For example, after PPGC announced its plans to construct a new

healthcare facility in New Orleans, the Archbishop of New Orleans publicly stated that any vendor

who worked on the project would be blacklisted from ever doing business with the Archdiocese—

a major landowner and employer in Orleans Parish. Gottlieb Decl. ¶¶ 8-9. Similarly, leaders in the

local construction industry intimidated, threatened, and harassed any vendor who dared to submit

bids for the project. Id. ¶¶ 9-10. Consequently, PPGC had an extremely difficult time securing

subcontractors to help construct its new healthcare center and was forced to look outside Louisiana

and to pay a significant premium for services. Id. ¶ 9.

       Similarly, many attorneys in the state will not work with abortion providers because they

fear their colleagues will object or that they will lose business due to other clients’ objections.



                                                 16
     Case 3:14-cv-00525-JWD-RLB             Document 418-1         03/22/21 Page 17 of 27




Barrasso Decl. ¶ 9; Schilling Decl. ¶ 9. Working with abortion providers in Louisiana entails

significant risk—to personal safety and relationships, business contacts, and financial well-being.

Barrasso Decl. ¶ 9; Gottlieb Decl. ¶¶ 9-12; Schilling Decl. ¶ 9.

       In short, it would have been nearly impossible for Plaintiffs to retain counsel from within

this district who could have adequately represented Plaintiffs throughout this litigation. See supra

11-17. Indeed, unlike in Whole Woman’s Health—where the court refused to award out-of-district

rates largely because local lawyers had served as lead counsel in several recent similar cases, see

Order on Mots. for Atty.’s Fees at 23, Whole Woman’s Health v. Hellerstedt, No. 1:14-cv-00284-

LY (W.D. Tex. Aug. 9, 2019), ECF No. 297—an out-of-state attorney has taken the lead in every

federal court challenge to a Louisiana anti-abortion law in the years preceding and following this

case, see, e.g., June Med. Servs., L.L.C. v. Gee, No. CV 16-444-BAJ-RLB, 2020 WL 981701, at

*1 (M.D. La. Feb. 28, 2020) (led by Emily Nestler of New York and Dimitra Doufekias of

Washington, D.C.); In re Gee, 941 F.3d 153, 156 (5th Cir. 2019) (argued by Shannon Selden of

New York); Planned Parenthood of Gulf Coast, Inc. v. Gee, No. 3:18-cv-00176 (M.D. La. May

23, 2018), ECF No. 43 (argued by Carrie Flaxman of Washington, D.C.); Planned Parenthood of

Gulf Coast, Inc. v. Gee, 837 F.3d 477, 481 (5th Cir. 2016) (argued by Carrie Flaxman of

Washington, D.C.); K.P. v. LeBlanc, 729 F.3d 427, 431 (5th Cir. 2013) (argued by Stephanie Toti

of New York); Choice Inc. of Texas v. Greenstein, 691 F.3d 710, 712 (5th Cir. 2012) (argued by

J. Alexander Lawrence of New York); K.P. v. LeBlanc, 627 F.3d 115, 118 (5th Cir. 2010) (argued

by Stephanie Toti of New York). Further, even Louisiana turned to out-of-district counsel to




                                                17
     Case 3:14-cv-00525-JWD-RLB             Document 418-1        03/22/21 Page 18 of 27




defend the Act throughout the proceedings.3 Because the McClain standard is more than satisfied

here, Plaintiffs’ out-of-district attorneys should be compensated based on the prevailing rates in

their home districts.

                        2. The Rates Sought by Plaintiffs’ Attorneys Are Reasonable.

       The rate determination should account for the complexity of the issues raised in the case

and the corresponding degree of expertise and experience required to litigate it successfully. See

Davis, 991 F. Supp. 2d at 846 (“The reasonable hourly rate reflects the novelty and complexity of

the issues, the special skill and experience of counsel, and the quality of representation.”). “The

Supreme Court indicated in Perdue that the lodestar calculation should ‘measure the attorney’s

true market value’ and the attorney should be ‘compensated at the rate that the attorney would

receive in cases not governed by the federal fee-shifting statutes.’” Id. (quoting Perdue, 559 U.S.

at 554-55).

       The rates sought for Plaintiffs’ attorneys, set forth in Appendix A hereto, are reasonable

and in accordance with the foregoing principles. The rates sought herein for the attorneys at

Morrison & Foerster and OMM are the rates prominent global law firms, like Morrison & Foerster

and OMM, charged clients for the services of their attorneys’ services during the years indicated,4




3
  At the start of this case, Louisiana retained now-Judge S. Kyle Duncan, then located in
Washington, D.C. Order Granting Mot. to Enroll S. Kyle Duncan as Counsel of Record, ECF No.
21, Aug. 26, 2014. When Judge Duncan was appointed to the Fifth Circuit, Louisiana continued
to work with Judge Duncan’s former firm, now Schaerr Jaffe LLP. And, at the Supreme Court,
Louisiana sought additional out-of-district counsel, this time from Consovoy McCarthy PLLC,
based in Arlington, Virginia. See Br. For Resp’t/Cross-Pet’r, June Med. Servs. L.L.C., Nos. 18-
1323 and 18-1460 (U.S. Dec. 26, 2019).
4
  Although Plaintiffs’ attorneys are entitled to apply their current rates retroactively to all time
spent on the case, see Perdue, 559 U.S. at 556, they seek only the prevailing rates in the relevant
years work was performed to avoid any possibility of a windfall.


                                                18
     Case 3:14-cv-00525-JWD-RLB               Document 418-1        03/22/21 Page 19 of 27




and they are in line with the prevailing rates in Washington, D.C., New York City, and Palo Alto

for similar services by lawyers of reasonably comparable skill, experience, and reputation during

the relevant time period. Doufekias Decl. ¶ 21; Suppl. Doufekias Decl. ¶¶ 22-24; Metlitsky Decl.

¶¶ 14-16, Supp. Parker Decl. ¶¶ 11, 14, 18, 20-21. It is “not legally relevant” that Morrison &

Foerster and OMM performed this work pro bono,5 and courts “must avoid . . . decreasing

reasonable fees” on those grounds. Blum, 465 U.S. at 895 (citations and internal quotation marks

omitted).

        Although the Center’s attorneys do not charge their clients, this too is legally irrelevant. Id.

(holding that courts “must avoid . . . decreasing reasonable fees” because “plaintiffs’ counsel . . .

are employed by . . . a privately funded non-profit public interest law firm”) (citation and internal

quotations omitted). The rates sought for the Center attorneys (with the exception of Janet Crepps,

see infra at 20) are in line with the prevailing rates in New York for similar services by lawyers of

reasonably comparable skill, experience, and reputation. See Brown Decl. ¶¶ 38-40, 42-43, 46-50;

Suppl. Parker Decl. ¶¶ 18-19; Tu Decl. ¶¶ 41-48; cf. La. Generating LLC v. Ill. Union Ins. Co., No.

CIV.A. 10-516-JJB, 2014 WL 1270049, at *5 (M.D. La. Mar. 27, 2014) (finding $1,000 per hour

is a reasonable rate for a highly-specialized, highly experienced out-of-district attorney practicing in

Louisiana). Plaintiffs seek compensation at community rates applicable to Ms. Crepps’ home

jurisdiction, the District of South Carolina. Brown Decl. ¶¶ 44, 49, 51.




5
  Consistent with the Pro Bono Institute and American Bar Association’s guidance, Morrison &
Foerster segregates attorney’s fee awards in pro bono cases from the firm’s other revenue. Any
attorney’s fee award to Morrison & Foerster would be used only for pro bono purposes, such as
charitable donations. Suppl. Doufekias Decl. ¶ 32. Similarly, OMM does not hold attorney’s fee
awards, but rather has a policy of remitting them directly to an appropriate charitable or pro bono
organization. Metlitsky Decl. ¶ 17.

                                                  19
     Case 3:14-cv-00525-JWD-RLB              Document 418-1         03/22/21 Page 20 of 27




       In Jackson Women’s Health Organization—the case challenging Mississippi’s admitting

privileges law—the court determined that out-of-district rates were justified, but granted the

attorney’s fee award based on rates awarded within the attorneys’ home district for similar civil

rights work. 2019 WL 418550, at *5-*7. While these rates are lower than the prevailing market

rates for Plaintiffs’ attorneys, should the Court decide to take this path, in the Southern District of

New York (where most of Plaintiffs’ attorneys are located), courts have awarded rates ranging

from $650 to $780 per hour for partners, $500 to $525 per hour for counsel, and $375 to $475 per

hour for associates. See Ravina v. Columbia Univ., No. 16-CV-2137 (RA), 2020 WL 1080780, at

*16 (S.D.N.Y. Mar. 6, 2020) (awarding Proskauer Rose LLP’s fees at rates between $487.50 and

$780.00 for attorneys and senior partners); see also Cruz v. Zucker, No. 14-cv-4456 (JSR), 2017

WL 1093285, at *3 (S.D.N.Y. Mar. 10, 2017) (awarding Willkie, Farr & Gallagher attorney’s fees

in a pro bono matter at rates of $675/hour for partners, $525/hour for a counsel, and $375/hour to

$475/hour for associates); Gulino v. Bd. of Educ. of City Sch. Dist. of City of New York, No. 96-

CV-8414, 2017 WL 4103643 (S.D.N.Y. Sept 7, 2017), report and recommendation adopted, No.

96-CV-8414 (KMW), 2017 WL 4082304 (S.D.N.Y. Sept. 8, 2017) (approving $650 hourly rate

for partners and $500 hourly rate for counsel); Restivo v. Nassau Cnty., No. 06-CV-6720(JS)(SIL),

2015 WL 7734100, at *3 (E.D.N.Y. Nov. 30, 2015), aff’d sub nom. Restivo v. Hessemann, 846

F.3d 547 (2d Cir. 2017) (awarding $700 hourly rate for senior partners). 6




6
 Should the Court decline to award Plaintiffs out-of-district rates, the prevailing rates in Louisiana
for attorneys handling complex matters, akin to this case, generally range from $450 to $650 per
hour for attorneys with more than 15 years of experience out of law school; $400 to $500 per hour
for attorneys with eight to 15 years out of law school; $250 to $300 per hour for junior attorneys
with more than three years out of law school; and $125 to $170 per hour for the work of an
experienced paralegal. Barrasso Decl. ¶¶ 6, 8. While these are generally the prevailing rates,
specialization in certain areas of the law or expertise, for example as a Supreme Court practitioner,
can elevate the rates commanded. Id. ¶ 7.

                                                  20
     Case 3:14-cv-00525-JWD-RLB            Document 418-1       03/22/21 Page 21 of 27




       The rates sought by Mr. Rittenberg and Mr. Samuel are well within the prevailing rates in

the community for similar services by lawyers of reasonably comparable skill, experience, and

reputation during the relevant time period. See Rittenberg Decl. ¶ 10; Samuel Decl. ¶ 9; Schilling

Decl. ¶ 18; Barrasso Decl. ¶ 6; see also, e.g., Cajun Servs. Unlimited, LLC v. Benton Energy Serv.

Co., No. CV 17-491, 2020 WL 375596, at *6 (E.D. La. Jan. 23, 2020); Labarge Pipe & Steel Co.

v. First Bank, No. CIV.A. 03-281, 2011 WL 3841605, at *5 n.4 (M.D. La. 2011) (awarding a rate

of $435 per hour in 2003); Hornbeck Offshore Serv., L.L.C. v. Salazar, No. CIV.A. 10-1663, 2011

WL 2214765 (E.D. La. 2011), rev’d on other grounds, 713 F.3d 787, 796 (5th Cir. 2013) (awarding

experienced attorneys rates of $420 and $450 per hour for work done in 2010).

       Accordingly, the Court should calculate Plaintiffs’ reasonable attorney’s fees based on the

rates set forth in Appendix A.


               B. The Lodestar Amounts Calculated by Plaintiffs Constitute Reasonable
                  Attorney’s Fees.

       The chart in Appendix A also sets forth the lodestar amounts for all attorneys for work

performed during the Trial Proceedings and Appellate Proceedings.7 These amounts are based on

reasonable hourly rates, see supra Section I.A., and reflect the exercise of reasonable billing

judgment. See Brown Decl. ¶¶ 30-36; Tu Decl. ¶¶ 31-37; Doufekias Decl. ¶ 23; Suppl. Doufekias

Decl. ¶ 26; Rittenberg Decl. ¶ 9; Samuel Decl. ¶ 8; Metlitsky Decl. ¶ 19.

       As the court noted when awarding fees in Whole Woman’s Health, “foremost in the court’s

mind” should be the “more basic questions” of “‘what result was obtained, and what was the

reasonable amount of effort and resources necessary to reach the result?”. Order on Mots. for



7
 Plaintiffs reserve the right to supplement their time entries and request for fees with attorney
hours expended litigating matters, including this fee application, during the Post-Appellate
Proceedings. Tu Decl. ¶ 54; Suppl. Doufekias Decl. ¶ 5.

                                               21
      Case 3:14-cv-00525-JWD-RLB             Document 418-1        03/22/21 Page 22 of 27




Atty.’s Fees, Nontaxable Expenses, and Costs at 11, Whole Woman’s Health v. Hellerstedt, No.

1:14-cv-00284-LY (W.D. Tex. Aug. 9, 2019), ECF No. 297. Here, challenging Louisiana’s

admitting privileges law involved considerable and costly factual development by Plaintiffs’

attorneys that resulted in a 116-page order from this Court. Brown Decl. ¶¶ 7-10; Suppl. Doufekias

Decl. ¶¶ 9-11. This extensive factual record proved critical to the Supreme Court’s decision

because it allowed Plaintiffs to establish that, in all relevant respects, the facts in this case were

identical to those in Whole Woman’s Health, see June Medical Servs. L.L.C., 140 S. Ct. at 2133

(plurality opinion); id. at 2141-42 (Roberts, C.J., concurring)—contrary to Louisiana’s

contentions. See, e.g., Br. for Resp./Cross-Pet. at 25, 53-60, June Med. Servs. L.L.C. v. Gee, Nos.

18-1323 and 18-1460 (U.S. Dec. 26, 2019). Accordingly, the extensive time Plaintiffs’ attorneys

spent developing this record was not only reasonable, but essential to Plaintiffs’ success. See Tu

Decl. ¶¶ 40; Suppl. Parker Decl. ¶¶ 12-13.

       Moreover, in Whole Woman’s Health, although the court determined that the case was

“over lawyered” by both sides, it ultimately awarded the plaintiffs fees for over 95 percent of the

hours requested because “the State’s tactics compelled an increase in manpower.” Order on Mots.

for Atty.’s Fees, Nontaxable Expenses, and Costs at 16-20, Whole Woman’s Health v. Hellerstedt,

No. 1:14-cv-00284-LY (W.D. Tex. Aug. 9, 2019), ECF No. 297. So too here. At several stages,

Louisiana’s aggressive litigation tactics forced (and continue to force) Plaintiffs to employ more

attorneys and to spend more time on this case than otherwise necessary. See Tu Decl. ¶¶ 12-

21.

       To begin, Louisiana’s extensive discovery requests significantly drove up attorney’s fees

throughout the Trial Proceedings. Suppl. Doufekias Decl. ¶¶ 9-11. For example, Louisiana served

Plaintiffs with over 50 requests for production seeking documents spanning a seven-year period,



                                                 22
     Case 3:14-cv-00525-JWD-RLB              Document 418-1         03/22/21 Page 23 of 27




and some which required Plaintiffs’ attorneys to spend days collecting documents in various

storage locations across Louisiana, reviewing boxes of records to determine what materials were

potentially responsive to the State’s request. Suppl. Doufekias Decl. ¶ 10. Plaintiffs’ attorneys then

needed to conduct additional review and prepare the documents for production. Id. Likewise,

Louisiana disclosed nine testifying experts, each of whom was then necessarily the subject of

significant expert discovery, even though the State ultimately only offered three expert witnesses

at trial. Id. Due to Louisiana’s extensive discovery, Plaintiffs needed a large legal team throughout

the Trial Proceedings. See id. ¶ 11.

       During the Appellate Proceedings, Louisiana’s conditional cross-petition—challenging

Plaintiffs’ third-party standing for the first time after nearly five years of litigation—further drove

up Plaintiffs’ attorney’s fees by effectively generating two Supreme Court cases when not even

one was necessary given how closely this case mirrored Whole Woman’s Health. Tu Decl. ¶ 6.

And, Louisiana’s repeated and ongoing challenges to the Court’s PO continue to force Plaintiffs

to expend significant additional attorney hours despite the case’s administrative closure

approximately seven months ago. Id. ¶¶ 16-21.

       Ultimately, in Whole Woman’s Health, the court awarded plaintiffs’ fees for just over 5,744

hours for a case that spanned barely more than two years. Order on Mots. for Atty.’s Fees,

Nontaxable Expenses, and Costs at 20, Whole Woman’s Health v. Hellerstedt, No. 1:14-cv-00284-

LY (W.D. Tex. Aug. 9, 2019), ECF No. 297. Here, Plaintiffs seek reimbursement for less than

twice as many hours for a case that has lasted three times as long, largely driven by Louisiana’s

own actions.

       Furthermore, as outlined in the declarations, Plaintiffs’ attorneys have reviewed their hours

and already reduced whenever the time spent on a particular task seemed excessive or redundant.



                                                  23
     Case 3:14-cv-00525-JWD-RLB              Document 418-1       03/22/21 Page 24 of 27




See Brown Decl. ¶¶ 30-36; Doufekias Decl. ¶ 23; Suppl. Doufekias Decl. ¶ 26; Metlitsky Decl. ¶¶

18-19; Rittenberg Decl. ¶ 9; Samuel Decl. ¶ 8; Tu Decl. ¶¶ 31-37. Further, Plaintiffs’ attorneys

have also omitted certain categories of time altogether. For example, the Center completely

omitted the time entries for three attorneys working during the Appellate Proceedings who

subsequently left the Center for other employment, as well as substantial time spent by replacement

lawyers getting up to speed. Tu Decl. ¶ 33. Plaintiffs also omitted time spent by senior attorneys

performing only high-level review of other’s work product; omitted all time entries for certain

junior attorneys and paralegals (even though their work was vital to the case); omitted time spent

by Center attorneys familiarizing themselves with Supreme Court practice and rules; omitted time

spent by Center attorneys during the Appellate Proceedings on internal emails and weekly team

meetings and calls; and omitted time spent by those performing largely clerical tasks. See Brown

Decl. ¶¶ 32-36; Doufekias Decl. ¶ 23; Suppl. Doufekias Decl. ¶ 24; Metlitsky Decl. ¶¶ 18-19;

Rittenberg Decl. ¶ 9; Samuel Decl. ¶ 8; Tu Decl. ¶¶ 34-36. In total, Plaintiffs have eliminated from

this application and do not seek recovery for at least 4,400 hours of attorney time expended during

the Trial Proceedings and Appellate Proceedings. See Brown Decl. ¶ 36; Tu Decl. ¶ 37.

       Given Louisiana’s own role driving up fees in this case combined with Plaintiffs’

extensive cuts to their attorneys’ billing records, the lodestar amounts cited in Appendix A

constitute reasonable fees for the legal services provided to Plaintiffs. See Perdue, 559 U.S. at 554

(“[T]here is a ‘strong presumption’ that the lodestar figure is reasonable.”); Pa. v. Del. Valley

Citizens’ Council for Clean Air, 483 U.S. 711, 728 (1987) (“[T]he lodestar[] is presumed to be the

reasonable fee authorized by [§ 1988] . . . .”).




                                                   24
    Case 3:14-cv-00525-JWD-RLB               Document 418-1        03/22/21 Page 25 of 27




    II.      Plaintiffs Are Entitled to An Award of Reasonable Litigation Expenses.

          Section 1988 also entitles prevailing parties to compensation for reasonable litigation

expenses that are not taxable under 28 U.S.C. § 1920.8 Associated Builders & Contractors of

La., Inc. v. Orleans Par. Sch. Bd., 919 F.2d 374, 380 (5th Cir. 1990). These nontaxable expenses

are “costs normally charged to a fee-paying client,” including items such as “charges for

photocopying, paralegal assistance, travel, and telephone.” Id.; DeLeon v. Abbott, 687 F. App’x

340, 342 (5th Cir. 2017) (quoting Associated Builders, 919 F.2d at 380); accord Gros v. New

Orleans City, No. CIV.A. 12- 2322, 2014 WL 3894371, at *4-*5 (E.D. La. Aug. 8, 2014)

(awarding recovery of “reasonable out- of-pocket expenses” for items including photocopying,

paralegal expenses, mailing, telecommunications, and travel, including airfare, airport shuttle,

baggage checks, meals, lodging, and parking and reviewing cases).

           The chart in Appendix B sets forth the total amount of expenses incurred during both the

Trial Proceedings and Appellate Proceedings for which Plaintiffs are seeking reimbursement.

All the expenses represented in the chart are of the type that attorneys would normally pass on

to fee-paying clients. See Brown Decl. ¶¶ 54-55; Doufekias Decl. ¶¶ 26-27; Suppl. Doufekias

Decl. ¶¶ 29-30; Metlitsky Decl. ¶ 22-23; Tu Decl. ¶ 51-52.

                                          CONCLUSION

           For the foregoing reasons, this Court should grant Plaintiffs’ Renewed Petition for

Attorney’s Fees in its entirety.




8
 Expenses that are covered by 28 U.S.C. § 1920 are recoverable as costs taxed by the clerk.
Chacon v. City of Austin, Tex, No. A-12-CA-226-SS, 2015 WL 4138361, at *10 (W.D. Tex. July
8, 2015). Plaintiffs are also filing a Bill of Costs today to seek those expenses. See supra at 2 n.1.

                                                 25
    Case 3:14-cv-00525-JWD-RLB   Document 418-1      03/22/21 Page 26 of 27




Dated: March 22, 2021             Respectfully submitted,



                                  /s/ Charles M. Samuel
                                  Charles M. Samuel III
                                  Louisiana State Bar No. 11678
                                  RITTENBERG, SAMUEL, AND PHILLIPS, LLC
                                  1539 Jackson Ave., Suite 115
                                  New Orleans, LA 70130
                                  (504) 524-5555
                                  samuel@rittenbergsamuel.com


                                  Dimitra Doufekias
                                  MORRISON & FOERSTER LLP
                                  2000 Pennsylvania Avenue, NW
                                  Suite 6000
                                  Washington, DC 2006-1888
                                  (202) 887-1500
                                  ddoufekias@mofo.com

                                  Travis J. Tu
                                  CENTER FOR REPRODUCTIVE RIGHTS
                                  199 Water Street, 22nd Floor
                                  New York, New York 10038
                                  (917) 637-3600
                                  tjtu@reprorights.org


                                  Attorneys for Plaintiffs June Medical Services, LLC
                                  d/b/a Hope Medical Group for Women, John Doe 1,
                                  M.D., and John Doe 2, M.D.




                                    26
     Case 3:14-cv-00525-JWD-RLB            Document 418-1       03/22/21 Page 27 of 27




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of March 2021, a copy of the foregoing Memorandum

of Law in Support of Plaintiffs’ Renewed Petition for Attorney’s Fees has been served upon the

parties’ counsel of record by electronic service through the Court’s ECF system.



                                                           /s/ Charles M. Samuel
                                                           Charles M. Samuel III




                                               27
